Case: 21-10852     Document: 00516486428         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 27, 2022
                                  No. 21-10852
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pablo Ceniceros-Deleon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-406-4


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Pablo Ceniceros-Deleon pleaded guilty to charges of committing a
   hate crime, carjacking, and using, carrying, and brandishing a firearm in
   furtherance of a crime of violence. The district court imposed concurrent
   terms of 180 months in prison on the hate-crime and carjacking offenses and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10852      Document: 00516486428          Page: 2      Date Filed: 09/27/2022




                                    No. 21-10852


   a consecutive term of 84 months on the firearm offense. On appeal,
   Ceniceros-Deleon challenges the court’s denial of a postjudgment motion
   which argued that his guilty pleas and his request to be proceeded against as
   an adult were not knowing and voluntary because he did not understand the
   nature and consequences of his actions and his attorney failed to ensure that
   he did. It is undisputed that the appeal is timely as to the denial of this
   motion. Whether it is also timely with respect to the judgment is a question
   we do not reach because Ceniceros-Deleon challenges only the motion denial
   in his brief. See Fed. R. App. P. 28(a)(8)(A); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Although styled as a motion for a new trial, the postjudgment motion
   argued that Ceniceros-Deleon should be permitted to withdraw his guilty
   pleas. Ceniceros-Deleon does not show that the district court erred by
   declining to grant such relief. See Fed. R. Crim. P. 11(e). To the extent
   he separately argued that his former counsel rendered ineffective assistance,
   we are unable to evaluate his allegations on this record, and we therefore
   decline to consider this issue without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          AFFIRMED.




                                          2